Citation Nr: 0838229	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as numbness of the extremities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for peptic ulcer 
disease.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral tinnitus.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin rash.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida, which denied entitlement to 
service connection for numbness of the extremities, 
depression and PTSD and found that no new and material 
evidence had been submitted to reopen the veteran's service 
connection claims for skin rash, ulcers, hypertension, 
tinnitus, and hearing loss.  In January 2003, the veteran's 
claims folder was transferred to the Montgomery, Alabama RO.

In a September 2003 rating decision, the Montgomery RO 
awarded the veteran service connection for diabetes mellitus 
at a 10 percent disability rating, effective January 30, 
2002.  The veteran was notified of this rating decision via 
letter dated November 21, 2003.  On November 18, 2004, the RO 
received the veteran's Notice of Disagreement regarding both 
the initial rating and effective date assigned the service 
connection award for diabetes mellitus.  As this Notice of 
Disagreement was received within a year of the date the 
veteran was notified of the September 2003 rating decision, 
it is timely.  38 U.S.C.A. § 7105 (West 2002).

In a September 2006 decision, the Board found that no new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  In addition, the Board remanded the issues of 
entitlement to service connection for peripheral neuropathy 
and PTSD with depression and whether new and material 
evidence had been presented to reopen his claims for 
entitlement to service connection for peptic ulcer disease, 
hypertension and a skin rash.  

The Board notes that the September 2006 action included a 
remand of the issues of a higher disability rating and an 
earlier effective date for his service-connected diabetes 
mellitus, in order for the RO to issue a statement of the 
case (SOC) pursuant to the holding in Manlicon v. West, 12 
Vet. App. 238 (1999).  The Montgomery RO issued an SOC 
regarding these issues in February 2007; however, as the 
veteran has not filed a substantive appeal for these issues, 
they are not on appeal before the Board.

The veteran appealed the Board's September 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2008 Order, the Court granted an April 
2008 joint remand (Joint Remand) which vacated that part of 
the Board's decision that found that no new and material 
evidence had been presented to reopen the veteran's claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus, and remanded these issues for further 
development consistent with its instructions.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





REMAND

The Court, in its April 2008 order, granted the Joint Remand 
vacating the Board's September 2006 decision that no new and 
material evidence had been presented to reopen his claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus, due to the fact that the Board failed to 
address the notification by the veteran's attorney that the 
veteran was treated at the VA medical center (VAMC) in 
Montgomery, Alabama, in January 2003.  The Joint Remand also 
indicated that the RO's September 2003 letter to the veteran 
did not address the notation of this treatment.  In addition, 
while the September 2003 letter noted that treatment records 
from the Montgomery VAMC had been requested, there is no 
evidence in the claims file that the RO did in fact request 
these records or, after finding them unavailable, that the RO 
ever informed the veteran of this fact.  On remand, the AOJ 
should again request the veteran's medical records from the 
Montgomery VAMC.  Documentation of this request, and the 
response to this request, must be included in the veteran's 
claims file.  If these records are unavailable, the AOJ must 
inform the veteran of this fact and evidence of this must be 
included in the claims folder, as well.

Regarding the issues of entitlement to service connection for 
numbness of the extremities, depression and PTSD and whether 
new and material evidence has been presented to reopen the 
veteran's service connection claims for skin rash, ulcers and 
hypertension, the veteran has submitted additional medical 
records since the most recent supplemental statement of the 
case (SSOC) was issued in March 2007.  As these records were 
submitted without a waiver of AOJ consideration, these issues 
must be remanded for reconsideration by the AOJ prior to 
adjudication by the Board.  38 C.F.R. § 20.1304 (2008).  The 
Board notes that the AOJ should include any additional 
medical records obtained from the Montgomery VAMC in its 
reconsideration of these issues.  If the veteran's claims 
remain denied, the AOJ must issue an SSOC before returning 
the appeal to the Board.  38 C.F.R. § 19.31 (2008).



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
veteran's treatment records from the 
Montgomery VAMC.  All attempts at 
obtaining these records should be 
documented in the veteran's claims file.  
If records are unavailable, the AOJ 
should provide documentation in the 
veteran's claims file and inform the 
veteran that the records are unavailable.  

2.  The AOJ must readjudicate the 
veteran's claims based on the additional 
evidence submitted since the most recent 
SSOC was issued and any additional 
medical evidence obtained from the 
Montgomery VAMC.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




